UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL ANDERSON,
                                                                                    April 1, 2020
                               Plaintiff,

                 – against –                                              ORDER

THE CITY OF MOUNT VERNON, and                                        09 Civ. 7082 (ER)
POLICE OFFICER SEAN BLUTE, Individually and
In His Official Capacity as a City of Mount Vernon
Police Officer,

                               Defendants.


Ramos, D.J.:

       The above-captioned was filed on August 11, 2009. Doc. 1. On June 4, 2018, the parties

attended a mediator session at the White Plains Courthouse. The parties have not taken any

action in the case since then. Accordingly, the parties are directed to provide the Court with a

joint status report no later than April 15, 2020. Failure to comply with this Order may result in

sanctions including dismissal for failure to prosecute. See Fed. R. Civ. P. 41.

It is SO ORDERED.

Dated: April 2, 2020
       New York, New York


                                                             _____________________
                                                             Edgardo Ramos, U.S.D.J.
